DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 5 contains illegible text in the graphs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 14, 17, 27, 39, 41 and 58 are objected to because of the following informalities: at line 9 of claim 2, “bowel is associated” should apparently read –bowel associated--; at line 5 of claim 14, “100 µs.” should apparently read --100 µs,--; at line 4 of claim 17, “periods” should apparently read –period(s)--; at lines 3, 6, 7 and 11 of claim 19, “periods” should apparently read –period(s)--; at line 6 of claim 19, “continues” should apparently read –continuous--; at line 10 of claim 27, “micturation” should apparently read –micturition--; at line 3 of claim 39, “spinal cord” should apparently read –the spinal cord--; in claim 41, commas should be inserted consistently; and at line 9 of claim 58, “100 µs.” should apparently read --100 µs,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 79 recites ailments that the subject does not have, which would conceivably encompass every other ailment aside from those listed in the claim.  The specification does not provide any examples, direction or guidance as to how every potential ailment aside from those listed would be addressed/treated.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 7 of claim 19, it is unclear if “continuous stimulation periods” is the same as or different than “said continuous stimulation periods” recited at line 3.  
Claim 26 is indefinite as claim 1, from which it depends, requires magnetic stimulation, however claim 26 at line 4 recites “without magnetic stimulation”.  
Claim 26 is indefinite as claim 1, from which it depends, requires electrical stimulation, however claim 26 at line 6 recites “without electrical stimulation”.  
Claim 27 at line 9 recites the limitation "their maximal volitional control”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the frequency of treatment" at lines 11, 13, 15 and 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 17, 23, 33, 39, 41 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a method of facilitating voiding or control  by an inflammatory stimulus, trauma or infection; or pregnancy associated bladder and/or bowel dysfunction; or dysfunctional bladder and/or bowel associated with a condition selected from the group consisting of meningomyelocele, diabetes, AIDS, alcohol abuse, vitamin B12 deficiency neuropathies, herniated disc, irritable bowel syndrome, damage due to pelvic surgery, syphilis, overactive bladder, underactive bladder, stress incontinence, and a tumor [0064].  Regarding claim 10, said magnetic or transcutaneous stimulation comprises stimulation at a frequency ranging from about 0.5 Hz up to about 15 Hz to induce micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 1 Hz; and/or said magnetic or transcutaneous stimulation comprises stimulation at a frequency from about 20 Hz up to about 100 Hz to stop or prevent micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 30 Hz .  
Claims 1, 2, 10, 17, 19, 33, 39, 41, 57, 58, 79 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 1, Rezai et al. (hereinafter Rezai) discloses a method of facilitating voiding or control of bladder and/or bowel in a subject with dysfunctional bladder and/or bowel function where said subject does not have a spinal cord or brain injury (treating .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) in view of Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 14, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein said magnetic stimulation comprises pulses ranging in duration from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs; and/or said magnetic stimulation comprises pulses that are about 25 µs in duration.  Rezai et al. (hereinafter Rezai) discloses a method and therapy device for treating the central nervous system, which is associated with GI disorders (see Abstract).  Rezai further discloses stimulation may be in the form of magnetic or electric, and further that the pulse width may be from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs [0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a range of pulse widths as taught by Rezai, in a magnetic stimulation device as suggested by Burnett, as Burnett teaches the application of such stimulation to areas involving incontinence and Rezai likewise discloses the treatment of incontinence to include magnetic stimulation in the disclosed ranges to reduce or alleviate symptoms associated with GI issues ([0088] and [0089]). 
Claims 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 16, Burnett fails to disclose explicitly that the magnetic stimulation is monophasic, however Burnett makes such obvious as Burnett discloses applying individual impulses in order to measure the effectiveness of the treatment and observe voiding efficacy with respect to alleviating incontinence symptoms [0072].  
Regarding claim 26, Burnett fails to disclose explicitly that treatment of said subject with said magnetic stimulation facilitates volitional voiding at a later time without magnetic stimulation, however Burnett makes such obvious as Burnett discloses that following treatment, voiding efficacy will be observed [0072], which is interpreted to be a time period after magnetic stimulation.  Regarding claim 27, Burnett discloses that said treatment is repeated daily [0066], however does not disclose explicitly that that treatment is repeated until the subject obtains volitional control of micturition.  However, Burnett makes such obvious as Burnett discloses that following treatment, voiding efficacy will be observed [0072], which would indicate obtaining some level of control of micturition and that the therapy can be administered on an as-needed basis [0066] (which would indicate some control was reached as cessation of treatment did occur).  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) in view of Burnett (U.S. Pub. No. 2012/0302821).  Regarding claim 40, Burnett (‘583) discloses the invention as claimed, see rejection supra; however Burnett (‘583) fails to disclose explicitly wherein said magnetic stimulation produces a magnetic field of at least about 1 tesla, or at least about 2 tesla, or at least about 3 tesla, or at least about 4 tesla, or at least about 5 tesla.  Burnett . 
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 23, while Rezai does not disclose explicitly a step of repeating the treatment, Rezai makes such obvious as Rezai discloses delivering a therapy signal for a time sufficient to effectively treat the GI disorders [0098].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat such treatment in light of this as it is well-understood in the medical arena that treatment procedures will be repeated to achieve desireable results.  
Regarding claim 26, Rezai fails to disclose explicitly that treatment of said subject with said electrical stimulation facilitates volitional voiding at a later time without electrical stimulation, however Rezai makes such obvious as Rezai discloses providing a therapy signal for a time sufficient to effectively treat the GI disorder [0098], after .  
Claims 52, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (U.S. Pub. No. 2015/0190634) in view of Southwell et al. (U.S. Pub. No. 2012/0221073).  Regarding claims 52 and 54, Rezai discloses the invention as claimed, see rejection supra; however Rezai fails to disclose that the electrical stimulation is provided on a high frequency carrier signal.  Southwell et al. (hereinafter Southwell) discloses a method of treating waste evacuation via administration of transcutaneous electrical stimulation to the lumbar region, wherein the electrical stimulation is provided on a high frequency carrier signal (4kHz) at around 5 to 33 mA for the purpose of providing output to multiple stimulation electrodes [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical stimulation on a high frequency carrier signal as taught by Southwell, in a method for providing transcutaneous electrical stimulation to treat GI disorders as disclosed by Rezai, as Rezai discloses the use of multiple electrodes for electrically stimulating a patient [0056] and [0057] and Southwell discloses that providing such a signal on a high frequency carrier signal enables sufficient signal output to multiple electrodes [0022].  Regarding claim 55, said transcutaneous electrical stimulus is a high frequency stimulus at a duration ranging from about 0.1 up to about 2 ms, or from about 0.1 up to about 1 ms, or from about 0.5 ms up to about 1 ms, or for about 0.5 ms ([0061]-[0063] of Rezai).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791